                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:18CR3145
      vs.
                                                           ORDER
MACARIO AHILON-LORENZO,

                  Defendant.

      Defendant has moved to continue Defendant’s status hearing. (Filing No.
14). As explained by counsel, the parties need additional time to engage in plea
discussions The motion to continue is unopposed. Based on the representations
of counsel, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 14), is granted.

      2)    Defendant's status hearing will be held before the
            undersigned magistrate judge on November 6, 2018 at 3:00 p.m..
            Defendant is ordered to appear at this hearing.

      3)    For the reasons stated by counsel, the Court finds that the ends of
            justice served by continuing Defendant's status hearing outweigh
            the best interest of Defendant and the public in a speedy
            trial. Accordingly, the time between today's date and the district
            court judge's acceptance or rejection of the anticipated plea of guilty
            shall be excluded for speedy trial calculation purposes. 18
            U.S.C. § 3161(h)(7). Failing to timely object to this order as
            provided under this court’s local rules will be deemed a waiver of
            any right to later claim the time should not have been excluded
            under the Speedy Trial Act.

      October 30, 2018.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
